ORDER
Upon consideration of the Defendant and Third Party Plaintiffs petition filed in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the petition is allowed solely for the purpose of entering this order. The case is remanded to the Court of Appeals for reconsideration in light of our recent opinion in Cyclone Roofing Co. v. LaFave Company, 312 N.C. — (No. 181A84, 6 November 1984). By order of the Court in conference, this the 8th day of January 1985.
Meyer, J.
For the Court